STONE, C. J.
The defendant was tried and convicted for obtaining money under false pretenses. He offered testimony tending the show, that, two or three weeks after the money was obtained, he offered to repay it, with some interest. This testimony was ruled out, and he excepted.
The testimony could not tend to disprove anything alleged against the defendant, nor was it part of the res gestee, so as to shed light on the intent with which he uttered the pretense, alleged to be false and fraudulent. There is no error in the record.
Affirmed.